

115 HR 7175 IH: To amend section 805 of the Federal Lands Recreation Enhancement Act to provide for a lifetime pass for access to Federal recreational lands and waters, and for other purposes.
U.S. House of Representatives
2018-11-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7175IN THE HOUSE OF REPRESENTATIVESNovember 27, 2018Mr. Graves of Louisiana (for himself and Mr. Polis) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend section 805 of the Federal Lands Recreation Enhancement Act to provide for a lifetime pass
			 for access to Federal recreational lands and waters, and for other
			 purposes.
	
 1.Lifetime access to recreational lands and watersSection 805 of the Federal Lands Recreation Enhancement Act (15 U.S.C. 6804) is amended by adding at the end of the following:
			
				(g)Lifetime access to recreational lands and waters
 (1)Availability and useThe Secretary shall establish, and may charge a fee for, a lifetime interagency national pass to be known as the Recreational Access for Life Pass, which shall cover the entrance fee and standard amenity recreation fee for all Federal recreation lands and waters for which an entrance fee or standard amenity recreation fee is charged.
 (2)NontransferableThe lifetime pass shall not be transferable. (h)Maintenance of effort (1)In general (A)IntentIt is the intent of the Congress that the Secretary shall not use amounts made available under subsection (g)(3) as an opportunity to reduce resources for priority deferred maintenance projects (including other infrastructure deficiencies directly related to such deferred maintenance projects).
 (B)Required maintenance of effortExcept as provided in paragraph (2), no priority deferred maintenance project (including other infrastructure deficiencies directly related to a priority deferred maintenance project) shall receive funds made available under subsection (g)(3) during any fiscal year when the expenditures for priority deferred maintenance projects with amounts from other sources will be less than during the preceding fiscal year.
 (2)ExceptionThe Secretary may provide funds made available under subsection (g)(3) to a deferred maintenance project not meeting the requirements of paragraph (1) if the Secretary determines that a reduction in expenditures is attributable to a nonselective reduction in expenditures for the programs of all executive branch agencies of the National Park Service.
 (3)Use of fund to meet matching requirementsAll funds received by the Secretary under subsection (g)(3) shall be treated as Federal funds for purposes of compliance with any provision in effect under any other law requiring that non-Federal funds be used to provide a portion of the funding for any program or project..
 2.Annual report on revenueNot later than January 31 of each year, the Secretary shall submit to Congress a report on reasonable fees for recreation activities offered by the National Park Service to determine—
 (1)the aggregate change of funds; (2)the impact on the National Park Service or Federal lands due to fee change decisions;
 (3)the difference between the amount of funds reported under paragraph (1) and the costs reported under paragraph (2); and
 (4)a calculation of the change in participation based on paragraph (3). 